DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed June 4, 2018.   Claims 1-35 are pending and an action on the merits is as follows.	

Election/Restrictions
Claims 2, 8, 14, 19 and 20 have withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 23, 2022.  The traversal is on the ground(s) that the breath detection sensor “may be a microphone”.  Applicants’ specification describes the breath detection sensor as being either a microphone or an ultrasonic sensor.  Due to applicants’ election of the sensor being a microphone, applicants have hereby elected the embodiment of the breath detection sensor as a microphone for examination, leaving the embodiment of the breath detection sensor as an ultrasonic sensor to be a nonelected species.



Information Disclosure Statement
The information disclosure statement filed September 30, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:    
Claims 1 and 23 include limitations pertaining to “the said (at least one sensor/transmitted signal)”.  These limitations should be changed to state “the”
Appropriate correction is required.
Claims 5, 17, 24-27, 29 and 33-35 are objected to because the following elements lack proper antecedent basis in the claim(s):    
Claims 5, 17, 24 and 29 line 2: “the presence”
Claims 25 and 33 lines 4-5 and 2 respectively: “the amplitude of a sound signal (received by the first microphone)”
Claims 25, 27, 33 and 35 lines 5, 9, 3 and 6 respectively: “the amplitude”
Claims 25 and 33 lines 5-6 and 3 respectively: “the sound signal (received by the second microphone)”
Claims 26, 27, 34 and 35 lines 4, 6, 2 and 3 respectively: “the difference”
Claims 26, 27, 34 and 35 lines 5, 6, 2 and 3 respectively: “the time of reception”
Claims 27 and 35 lines 8 and 5 respectively: “the average amplitude of a sound signal (received by the first and the second microphones)”
Claims 27 and 35 lines 9 and 6 respectively: “the sound (received by the third microphone)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the server to detect a malfunction in the elevator cab based on a sensed signal, does not reasonably provide enablement for the server to prognostically detect the malfunction based on the sensed signal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention The specification describes detecting a malfunction in the elevator cab based on signals that have already been captured by the sensor.  See page 4 paragraph [0016] of applicants’ specification.  It should be noted that according to Merriam-Webster Dictionary, prognostically is defined as “in a prognostic manner”, where prognostic is defined as “of, relating to, or serving as ground for prognoses (forecast)”.  Therefore prognostically relates to serving as ground for a prediction, i.e. something occurring in the future. The specification does not describe how signals previously received from a sensor can be used to predict a future occurrence of a malfunction in an elevator cab, e.g. analyzing captured signals that are gradually reaching a predefined threshold corresponding to a malfunction, or an immediate capture of a signal as a malfunction is starting to occur.  Therefore this limitation does not properly meet the enablement requirement.
Claims 5, 11, 12, 17, 24 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting presence of a trapped passenger, does not reasonably provide enablement for prognostically detecting such presence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As shown above, prognostically relates to serving as ground for a prediction, i.e. something occurring in the future.  The specification does not describe how data can be used to predict a presence of a passenger, i.e., how data corresponds to future passengers in an elevator cab, and further does not describe how a determination can be made as to .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 23 include limitations pertaining to “the (transmitted) signal”.  However the claim(s) previously describe at least one signal.  It is unclear whether applicants intend to reference the at least one signal, or further limit the at least one signal to a single signal.  For examining purposes, these limitations are interpreted as pertaining to “the (transmitted) at least one signal”.
Claim 1 includes limitations pertaining to “the sensor”.  However the claim previously describes at least one sensor.  It is unclear whether applicants intend to reference the at least one sensor, or further limit the at least one sensor to a single sensor.  For examining purposes, these limitations are interpreted as pertaining to “the at least one sensor”.
Claims 5, 17, 24 and 29 include the limitation “the server prognostically detects the presence of a trapped passenger”. However as shown above, prognostically relates to serving as ground for a prediction, i.e. something occurring in the future.  Passengers 
Claims 23, 25-27 and 33-35 include limitations pertaining to “the sound signal”.  However the claim(s) previously describe at least one sound signal.  It is unclear whether applicants intend to reference the at least one sound signal, or further limit the at least one sound signal to a single sound signal.  For examining purposes, these limitations are interpreted as pertaining to “the at least one sound signal”.
Claims 2-4, 6-12, 14-16 and 18-22 depend from at least claims 1, 12 or 23 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 12 or 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4, 6, 9, 10, 13, 15, 16, 18, 21-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 8,893,858 B2).
Claims 1 and 13: Shi et al. discloses a method and system for detection of an elevator cab/elevator including an elevator cab operating abnormally (column 3 lines 52-55), where “operating abnormally” is a malfunction in an elevator cab (column 3 lines 15-24) and includes a controller (processor in safety alarm system) (column 10 lines 12-14), a sensor (noise sensor) (column 1 lines 57-59) and a server as a remote monitoring system (110) (column 6 lines 24-30).  A signal (sound wave) captured by the sensor (microphone) is inputted/received and processed by the controller (column 5 lines 37-44) and transmitted to a server, where the server processes said signal (column 6 lines 24-30) to prognostically detect the malfunction on the elevator cab (column 3 lines 48-51).
Claims 3 and 15: Shi et al. discloses a method and system where the sensor includes a microphone, as stated above.
Claims 4 and 16: Shi et al. discloses a method and system where the sensor includes a microphone, as stated above.  Microphones are capable of sensing sound caused by a person’s breath, as is recognized in the art.  Therefore the microphone is considered a breath detection sensor.
Claims 6 and 18: Shi et al. discloses a method and system as stated above, where the server is in communication with the elevator cab (column 6 lines 24-26) via an internet connection (network 130), as shown in Fig. 1.
Claim 9: Shi et al. discloses a method where an elevator malfunction is identified by the server by processing a sound captured by the microphone, as stated above. 
Claim 10: Shi et al. discloses a method where an elevator malfunction is identified by the server by processing a sound captured by the microphone caused by a person’s breath, as stated above. Therefore the elevator malfunction is identified by the server by processing a breath detection signal captured by the breath detection signal.
Claim 21: Shi et al. discloses a system where the sensor is a microphone, as stated above.  Said sensor is further disclosed as a MEMS sensor (column 3 lines 6-12).
Claim 22: Shi et al. discloses a system where the sensor includes a microphone as a breath detection sensor, as stated above.
Claims 23 and 28: Shi et al. discloses a method and system for detection of an elevator cab operating abnormally (column 3 lines 52-55), where “operating abnormally” is a malfunction in an elevator cab/elevator including an elevator cab (column 3 lines 15-24) and includes a controller (processor in safety alarm system) (column 10 lines 12-14), a microphone (column 1 line 65 through column 2 line 1) and a server as a remote monitoring system (110) (column 6 lines 24-30).  A sound signal (sound wave) captured by the microphone is inputted/received and processed by the controller (column 5 lines 37-44) and transmitted to a server, where the server processes said signal (column 6 lines 24-30) to prognostically detect the malfunction on the elevator cab (column 3 lines 48-51).  The sound signal is collected inside the elevator cab (column 5 lines 37-38), and therefore is determined by the controller, that the sound signal received by the microphone originated from the elevator cab.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 11, 12, 17, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) in view of Bolch et al. (US 6,364,066 B1).
Claims 5, 17, 24 and 29: Shi et al. discloses a method and system as stated above, but fails to disclose the server to prognostically detect a presence of a trapped passenger.
However Bolch et al. teaches a method and system for detection of a malfunction in an elevator cab (if the elevator should be moving but is not), where presence of a 
Given the teachings of Bolch et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. with providing the server to prognostically detect a presence of a trapped passenger.  Doing so would “allow the rescue of trapped passengers from a remote location” as taught in Bolch et al. (column 1 lines 46-47), thereby preventing the need for “an experienced maintenance personnel to be sent to the location” “at a non-office hour” (column 1 lines 47-55) in case of a false passenger detection.
Claim 11: Shi et al. modified by Bolch et al. discloses a method as stated above, where if it is determined that a passenger is trapped in the elevator, the server connects the elevator cab to an end user system (remote control station (44), as shown in Bolch et al. (column 3 lines 9-11)
Claim 12: Shi et al. modified by Bolch et al. discloses a method as stated above, where if it is determined that a passenger is trapped in the elevator, a notification is sent to a technician device included in a remote control station (44) (column 3 lines 3-5) to inform a technician (maintenance worker) of the trapped passenger, as shown in Bolch et al. (column 2 lines 15-17).  The notification can be sent to a mobile phone service provider as phone or text messages (column 6 lines 30-34), and therefore to a mobile phone.  The technician device then includes a phone.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) in view of Altenburger (US 10,703,607 B2).
Claim 7: Shi et al. discloses a method as stated above, where the server includes a processor, as is recognized in the art.  This reference fails to disclose the server to include a machine learning system and a smart decision service.
However Altenburger teaches a method for an elevator, where automatic learning is performed by the system to determine an occupancy profile and adjust operation of the elevator system according to said profile and based on time of day and day of week (column 9 lines 12-25).  Therefore a machine learning system and a smart decision service are used.
Given the teachings of Altenburger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. with providing the server to include a machine learning system and a smart decision service.  Doing so allow operational adjustments to be made based on the flow of traffic during peak times of operation, as taught in Altenburger (column 9 lines 37-40).
 Claims 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) in view of Schuster et al. (US 8,540,057 B2).
Claims 25, 30 and 33: Shi et al. discloses a method as stated above, where a microphone is positioned at a location such that it sensed noise from inside and outside the elevator cab (column 5 lines 27-31).  This reference fails to disclose a first microphone positioned at a location inside the elevator cab and a second microphone positioned at a location outside the elevator cab, wherein the controller compares an amplitude of a sound signal received by the first microphone with amplitude of a sound 
However Schuster et al. teaches a method for detection of a malfunction item of maintenance information in an elevator cab (column 11 lines 37-39), where a noise level sensor is arranged in a housing of a device (column 1 lines 63-65) mounted on an exterior of elevator cab (car 20) (column 6 lines 24-25). Signals from the noise level sensor are compared by a controller with at least one reference noise level indicating noise level from a car interior, or exterior (in the shaft) to determine a noise level from car interior (column 11 lines 37-46). Therefore a first noise level sensor would be positioned at a location inside the elevator cab, along with a second noise level sensor positioned at a location outside the elevator cab, such that a sound signal is determined to have originated from the elevator cab.
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. with providing a first microphone positioned at a location inside the elevator cab and a second microphone positioned at a location outside the elevator cab, wherein the controller compares an amplitude of a sound signal received by the first microphone with amplitude of a sound signal received by the second microphone to determine if the sound signal has originated form the elevator cab.  Doing so would allow a malfunction to be detected “from the car interior … from the car drive or … from the shaft” as taught in Schuster et al. (column 11 lines 37-40).
Claims 31 and 32: Shi et al. discloses a method as stated above, where a microphone is positioned at a location such that it sensed noise from inside and outside the elevator cab (column 5 lines 27-31).  This reference fails to disclose a first microphone positioned at a first location inside the elevator cab, a second microphone positioned at a second location inside the elevator cab, and a third microphone positioned at a third location outside the elevator cab.
However Schuster et al. teaches a method for detection of a malfunction item of maintenance information in an elevator cab (column 11 lines 37-39), where a noise level sensor is arranged in a housing of a device (column 1 lines 63-65) mounted on an exterior of elevator cab (car 20) (column 6 lines 24-25). Signals from the noise level sensor are compared by a controller with at least one reference noise level indicating noise level from a car interior, the door drive, or exterior (in the shaft) to determine a noise level from car interior or from a car exterior (shaft) (column 11 lines 37-46). Therefore a first noise level sensor would be positioned at a location inside the elevator cab, along with a second noise level sensor positioned proximate a door drive, and a third noise level sensor positioned at a location outside the elevator cab.
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. with providing a first microphone positioned at a first location inside the elevator cab, a second microphone positioned at a second location inside the elevator cab, and a third microphone positioned at a third location outside the elevator cab.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow a .

Allowable Subject Matter
Claims 26, 27, 34 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 26, 27, 34 and 35: The prior art does not teach nor suggest a method or system for detection of a malfunction in an elevator, where a first microphone is positioned at a first location inside an elevator cab, and a second microphone is positioned at a second location inside the elevator cab, where a difference in time of reception of a sound signal by the first and second microphones is compared to a range of time interval values, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is
(571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 12, 2022